Citation Nr: 1107169	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic hearing loss 
disability.  

2.  Entitlement to service connection for chronic actinic 
keratosis.  

3.  Entitlement to service connection for chronic obstructive 
sleep apnea.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's posttraumatic stress disorder, currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to February 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Montgomery, 
Alabama, Regional Office which established service connection for 
posttraumatic stress disorder (PTSD); assigned a 50 percent 
evaluation for that disability; effectuated the award as of 
December 17, 2004; and denied service connection for hearing loss 
disability and actinic keratosis.  In August 2007, the 
Montgomery, Alabama, Regional Office, in pertinent part, denied 
service connection for obstructive sleep apnea syndrome.  In May 
2009, the Montgomery, Alabama, Regional Office denied a total 
rating for compensation purposes based on individual 
unemployability.  

In July 2010, the Veteran informed the Department of Veterans 
Affairs (VA) that he had moved to Kentucky.  The Veteran's claims 
files were subsequently transferred to the Louisville, Kentucky, 
Regional Office (RO).  In October 2010, the RO, in pertinent 
part, increased the evaluation for the Veteran's PTSD from 50 
percent to 70 percent, effectuated the award as of January 9, 
2006; granted a total rating for compensation purposes based on 
individual unemployability; and effectuated the award as of 
November 1, 2008.  


FINDINGS OF FACT

1.  A February 2011 written statement from the accredited 
representative expressly withdrew the Veteran's substantive 
appeal from the denial of service connection for hearing loss 
disability.  

2.  Written statements from the accredited representative dated 
in October 2010 and February 2011 expressly withdrew the 
Veteran's substantive appeal from the denial of service 
connection for actinic keratosis.  

3.  A February 2011 written statement from the accredited 
representative expressly withdrew the Veteran's substantive 
appeal from the denial of service connection for obstructive 
sleep apnea syndrome.  

4.  A February 2011 written statement from the accredited 
representative expressly withdrew the Veteran's substantive 
appeal from the denial of a higher evaluation for the Veteran's 
PTSD.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for chronic 
hearing loss disability has been withdrawn and no allegation of 
error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2010).  

2.  The issue of entitlement to service connection for chronic 
actinic keratosis has been withdrawn and no allegation of error 
of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2010).  

3.  The issue of entitlement to service connection for chronic 
obstructive sleep apnea syndrome has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2010).  

4.  The issue of entitlement to a higher evaluation for PTSD has 
been withdrawn and no allegation of error of fact or law remains.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2010 written statement, the accredited 
representative states that "the Veteran withdraws all issues 
from appeal with the exception of entitlement to individual 
unemployability."  In a February 2011 written statement, the 
accredited representative clarified that the "Veteran wishes to 
withdraw the appeal for hearing loss, dermatitis, sleep apnea, 
and increase to PTSD" as he was "satisfied with the decision 
dated October 13, 2010 [which granted a total rating for 
compensation purposes based on individual unemployability] and 
does not want to continue appeal."  A veteran or his accredited 
representative may withdraw the Veteran's substantive appeal in 
writing at any time prior to the Board's promulgation of a 
decision.  38 C.F.R. § 20.204 (2010).  The Board finds that the 
October 2010 and February 2011 written statements from the 
accredited representative effectively withdrew the Veteran's 
substantive appeal from the denial of service connection for 
chronic hearing loss disability, chronic actinic keratosis, and 
chronic obstructive sleep apnea syndrome and a higher evaluation 
for his PTSD.  Therefore, the Board concludes that no allegation 
of fact or law remains.  In the absence of such assertions, the 
appeal should be dismissed. 38 U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


